Citation Nr: 1623448	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to March 1959 and from April 1959 to July 1977.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  The appellant testified before the undersigned in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant contends, in part, that Veteran's service-connected hiatal hernia caused or materially contributed to his death.  She contends that the Veteran's cause of death, sepsis due to malnutrition due to gastric cancer, was aggravated by his hiatal hernia in that he had difficulty chewing and swallowing for many years and even more so in his last days of life.  In light of the appellant's contentions, and because to date a VA opinion has not been obtained as to this specific contention, the Board finds that a remand for a VA opinion is necessary to fairly assess the claim.

At the hearing, the appellant and her representative requested that the record be held open for a period of 60 days to they could submit additional evidence, to include a private medical opinion that may support the claim.  No additional evidence has been submitted, but the Board will extend that opportunity again on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and her representative and offer them of the opportunity to submit any additional evidence within a 60 day period.  

2.  If any additional evidence is submitted, or after expiration of 60 days, forward the claims file to an appropriate VA examiner.  The examiner must review the claims file and copies of all pertinent records.  The examiner is requested to provide the following opinion, with rationale.

Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's service-connected hiatal hernia contributed substantially or materially, caused, or aided or lent assistance to the result of the Veteran's death (sepsis due to malnutrition due to gastric cancer)?  The examiner should take into consideration the appellant's contention that the Veteran's hiatal hernia interfered with his ability to chew and eat many foods.

2.  Then, readjudicate the claim.  If action remains adverse to the appellant, issue a supplemental statement of the  case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




